DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 9 in the reply filed on 9/28/2020 is acknowledged. Claims 6-8 and 10-11 are not rejoined because the election was made to pursue the claimed apparatus. Independent claims 6 and 10 are not drawn to apparatus claims and are therefore not rejoined. The claims as amended can still be restricted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the claimed apparatus to have a conveyance section of a length capable of conveying a steel material a certain conveyance distance. This conveyance distance is defined by the claim using an inequality designated Equation (1). However, the apparatus may not be defined by the material it works upon, as “apparatus claims cover what a device is, not what a device does.” Hewlett-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujii (JP 2003-193126) as cited in IDS dated 11/14/2017.
is, not what a device does." Hewlett-Packard, 909 F.2d 1469. Claim 9 is directed to an apparatus and the sole structural limitation imparted by the claim is “a plurality of cooling sections disposed side by side”.
In order to expedite prosecution, the non-limiting elements of the claim will be addressed. 
As to claim 9, Fujii teaches a method for cooling steel material. Fujii teaches a plurality of nozzles arranged in a cooling device in a steel material transport direction. Page 2, 74-77. Each nozzle is a cooling section, seen in Fig. 1. This is a plurality of cooling sections side-by-side in a longitudinal direction of the steel material.
As seen in Fig. 1, the device as taught by Fujii has a conveyance section 0P to 8P. Fujii teaches oscillating the steel product in the horizontal direction. Page 2, 63-65. Therefore, the device is configured to convey the steel material longitudinally.
Fujii teaches an equation where (N+0.5)*P<L<(N+0.9)*P<L0-Lk.Page 2, 61. Fujii defines L as the oscillation movement amount and N as a positive integer. Page 2, 60-64. This is analogous to the conveyance distance claimed.
The equation of Fujii is capable of yielding a value of L which would satisfy the claimed inequality. For example, Fujii teaches an example where the value of L is defined as 1.5P < L < 1.9P where N = 1. Page 5, line 188. According to Fujii, P is the nozzle pitch. Assuming P = 2, yielding a range of 3.0 < L < 3.8 according to Fujii, the claimed equation is satisfied where m = 1 and Lh = 4, as Lo would range from 3.6-4.8. This overlaps from 3.6 (inclusive) to 3.8 (exclusive).
Furthermore, the oscillation length must be less than the difference between the cooling device length and steel material length according to Fujii. Fuji teaches an example where the cooling device length is 8P and the material length is 4P. Page 2, 77-79. Here, the oscillation distance or conveyance distance is simply less than the steel material length or L0-Lk. This would also satisfy the claimed h.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,204,880 teaches a method of cooling an ingot on a roller track using spray nozzles to move it back and forth on the roller track. US 3,546,911 teaches quenching a steel plate by driving the rollers to reciprocate the plate while quenching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736